 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin City Ready Mix and Building Materials, Ex-cavating Heavy Haulers, Drivers, Warehouse-men and Helpers, Local No. 541 affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 17-CA-10270 and 17-RC-9222September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn February 22, 1982, Administrative LawJudge James L. Rose issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel and the Charging Party Union thereafter filedanswering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We agree with the Administrative Law Judge,for the reasons he set out, that Respondent violatedSection 8(a)(3) and (1) of the Act by laying off fivedrivers who had signed authorization cards, andviolated Section 8(a)(1) by promising benefits, in-cluding a wage increase, to its employees to dis-courage them from supporting the Union. Further-more, we agree with the Administrative LawJudge that a bargaining order is the appropriateremedy in this proceeding. However, we wish toexplicate our reasons for issuing that bargainingorder.In determining whether a bargaining order iswarranted to remedy Respondent's misconduct inthe instant case, we utilize the test delineated inN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 595(1969). The Court there divided unfair labor prac-I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.Z2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In affirming the Administrative Law Judge, we note that he stated thatemployee Dodd had testified without contradiction that, during the periodof the layoff, described infra, he had seen employees from Respondent'stwo other concrete plants service construction sites serviced previouslyby Martin City. We correct such error by noting that Plant ManagerMcCullough contradicted Dodd's assertion by testifying that he couldnot recall any occasion during the layoff when employees of the Mo-KanReady Mix plant performed an order for Martin City.264 NLRB No. 66tice cases susceptible to the issuance of bargainingorders into two categories: (1) "exceptional" casesmarked by "outrageous" and "pervasive" unfairlabor practices; and (2) "less extraordinary" casesmarked by "less pervasive" practices.2The Courtplaced its imprimatur on the Board's use of a bar-gaining order to redress unfair labor practices in"less extraordinary" cases when they are markedby a "tendency to undermine [the Union's] major-ity strength and impede the election processes."3In such cases, the Court indicated that when therespondent's unfair labor practices are less flagrantand the union had majority support at one timeamong the employees concerned, the Board mayconsider...the extensiveness of an employer's unfairpractices in terms of their past effect on elec-tion conditions and the likelihood of their re-currence in the future. If the Board finds thatthe possibility of erasing the effects of pastpractices and of ensuring a fair election (or afair rerun) by the use of traditional remedies,though present, is slight and that employeesentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order shouldissue. 4In considering Respondent's conduct in tls pro-ceeding, the Administrative Law Judge did not in-dicate whether he considered its actions as "outra-geous" or as "less extraordinary." We believe thatthey fall into the latter category.Various circuit courts of appeals have indicatedthat, under their interpretation of Gissel, the Boardmust indicate specifically under which of the firsttwo Gissel categories it has classified the unlawfulpractices and must explicate clearly its reasons forissuing a bargaining order, including findings as towhy a fair election cannot be held.1. We start with Respondent's illegal layoff ofmore than half of its work force on March 30,1981.5Each of the five drivers who were laid offby Respondent had signed authorization cardsprior to the layoff; the three employees who werenot laid off were the only ones who had not doneso. Such a mass layoff at the outset of a union rep-resentation campaign is a highly effective means ofsabotaging union organizational efforts.6TheBoard has indicated in the past that even when ille-gally laid-off employees thereafter are reinstated·Gissel. supra at 613-614.s Id. at 614.4 Id. at 614-615.a All dates are in 1981 unless indicated otherwise.I Jensen's Motorcycle. Inc., d/bla Honda of San Diego, 254 NLRB 1248,1268-69 (1981).450 MARTIN CITY READY MIXwithout loss of pay, the fact that the respondentwas willing to resort to such drastic measures toensure the union's defeat is bound to have a linger-ing effect on its employees.7Here, Respondent'sdrivers were recalled but have not yet receivedtheir lost backpay and therefore the effect of the il-legal layoff is even more pronounced.8Further-more, we think that the timing of the layoff, thenext working day after Respondent's receipt of thepetition for representation, exemplifies further theseverity of Respondent's conduct. Factors indicat-ing the need for a bargaining order thus include theabruptness of the layoff, its timing, and the applica-tion of the illegal layoff only to those who hadsigned cards.2. Respondent, upon advice of counsel, thereaf-ter recalled three of the laid-off employees onApril 9, and the other two on April 14. However,the Administrative Law Judge found that on thevery day of employee Parrett's return to work(April 9), he was the subject of various illegalpromises of benefits by Plant Manager McCul-lough. This incident clearly indicates that Respond-ent, while recalling the employees, had not aban-doned its illegal campaign to defeat the Union. Asrelated by the Administrative Law Judge, McCul-lough called Parrett into his own office and askedParrett how they were going to get rid of "thismess" that they were in.9McCullough then indi-cated that Respondent's owner, Chambers, had of-fered the employees a raise to $9 per hour "if wecould get rid of this mess." McCullough also toldParrett that Chambers had beef in the lockers thatthe employees could take if they needed any food.The Administrative Law Judge credited Parrettand discredited McCullough on these comments,and then found that Respondent violated Section8(a)(l) by promising benefits to dissuade the em-ployees from their union activities. We agree, andconclude that these promises of benefits are an im-portant element in our issuance of a bargainingorder here. 10r Zim Tertile Corp., 218 NLRB 269, 270 (1975), affd. without comment535 F.2d 1242 (2d Cir 1976); see also iernon Devices. Inc., 215 NLRB475 (1974)Jensen' Motorcyclt. upra at 1269, fn. 42. and case cited therein.The Administrative Law Judge found that the reference to "thismess" meant the employees' union activity, and we agree.0o We note that the United States Court of Appeals for the SecondCircuit suggested in .5'L. RB. v. Jamaica Towing. Inc.. 632 F.2d 208. 213(2d Cir. 1980). that the Board should weigh illegal promises of benefitsless heavily than many other unfair labor practices in its determination ofwhether a bargaining order is appropriate. The court indicated that"(plromises of benefits may be viewed as mere ploys, never to be fulfilledwithout union bargaining pressures" Id. at 214, Without passing directlyon the court's comment, we note that the situation is different here.McCullough's offer of the beef was no "ploy." since he indicated that itwas readily available to the employees then. Further, we note thatfcCullough clearly indicated that Parrett should pass his message on tothe other employeesWith respect to the Parrett-McCullough conver-sation, we note that there are further commentsthat McCullough made to Parrett in this conversa-tion which were not recounted by the Administra-tive Law Judge but nonetheless exemplify Re-spondent's intent to defeat the Union, and whichare relevant to our analysis of the propriety of abargaining order. I Parrett's testimony reveals that,at the meeting, McCullough also indicated thatChambers would be available later that week toextend loans to his employees. And, in contrast tothe various inducements that McCullough offeredto dissuade support for the Union, McCullough in-formed Parrett that "the plant would be closeddown if it went union." While the complaint doesnot allege that this remark constituted an unfairlabor practice, we are satisfied that the matter waslitigated fully at the hearing, and, in view of therelevance of these events to the unfair labor prac-tices which the complaint does allege, we find thatRespondent's threat of plant closure constituted an8(a)(1) violation. 12It is clear that the natural and likely result ofMcCullough's threat to close the plant was to rein-force the employees' fear that they would lose em-ployment if they persisted in union activity. Andwe think it likely that the threat of plant closure,along with Respondent's various other actions,could sustain this fear long enough to interferewith the employees' free choice in the event of asecond election. Is" The additional findings that we make now are based on the testimo-ny of Parrett McCullough denied that he had made these comments.However, in crediting Parrett on other aspects of the conversation, theAdministrative Law Judge found him to be "generally credible" and he"generally discredit[ed]" McCullough's version of the events. Indeed, theAdministrative Law Judge found that McCullough "was not a particular-ly credible witness" in this proceeding. Accordingly, although the Ad-ministrative Law Judge did not discuss the conflicts in testimony on thepoints we now set out, we shall credit Parrett's testimony in this regard.See Apollo Tire Company, Inc., 236 NLRB 1627 (1978), enfd. 604 F.2d1180 (9th Cir. 1979), and cases cited at fn. 5, therein.12 In vlew of the General Counsel's failure to amend the complaint inthis regard, Chairman Van de Water would not find the threat to closethe plant is violative of Sec. 8(aXl). He cannot affirm the "logic" ofsaying this was fully litigated at this hearing when Respondent was un-aware that this was alleged as a violation and is being informed by thisdecision that such conduct is in issue. He would, however, agree thatother violations found herein warrant the issuance of a bargaining order.'3 Both the Board and courts have long recognized that threats ofplant closure because of union activity are among the most flagrant inter-ferences with Sec. 7 rights and are more likely to destroy election condi-tions for a lengthier period of time than other unfair labor practices. See,e.g., Gissel supra at 611, fn. 31; Textile Workers Union v. Darlinglon Mfg.Company, 380 U.S. 263 (1965); Armcor Industries Inc., 227 NLRB 1543,1544 at fn. 5 (1977). denied enforcement by an equally divided court 588F.2d 821 (3d Cir. 1978).The United States Court of Appeals for the Second Circuit considereda threat of plant closure to constitute a "hallmark" violation; i.e., a viola-tion severe enough to warrant a bargaining order, absent significant miti-gating circumstances. N.LR.B. v. Jamaica Towing. Inc., supra at 212-213.See also Amalgamated Clothing Workers of Amenrica, AFL-CIO v.N.L.R.R. 527 F.2d 803, 807 (D.C. Cir. 1975), cert. denied sub norm.Continued451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, as noted, it is clear that McCullough in-tended that Parrett relay these coercive messages tothe employees. Even the most unsophisticated em-ployee would be quick to perceive "a fist inside thevelvet glove," particularly when a promise of bene-fits for abandoning union organizational efforts iscoupled with a threat of plant closure if the unionis successful. 143. Thereafter, an election, which the Unionlost,'5was held at Respondent's facility. That sameday, after the results were in, Respondent held aparty to celebrate the Union's defeat, at whichChambers interrogated at least two of his employ-ees as to how they had voted.'6Respondent clear-ly displayed its continuing hostility toward theUnion through these postelection interrogations.4. We further note that the size of the workforce at Martin City militates in favor of issuing abargaining order. The impact of a respondent'sunfair labor practices is heightened considerablyand prolonged when they occur in a small bargain-ing unit of employees,'7particularly when they areundertaken by Respondent officials at the highestlevels, as in the instant case. The small size of thework force and the orchestration of the unfairlabor practices by top Respondent officials surelydrove home the message to Respondent's employ-ees that the threats were deliberate and capable ofeffectuation.Respondent also contends that even if it violatedSection 8(a)(1) and (3) by its actions in the courseof the Union's organizational campaign, a bargain-ing order is inappropriate'sbecause, inter alia, allJimmy-Richard Co.. Inc. v. N.L.R.B., 426 U.S. 907 (1976). The Board alsohas held that threats of plant closure are "hallmark" violations. HighlandPlastics, Inc., 256 NLRB 146, 147 (1981). Additionally, several circuitcourts of appeals, citing Jamaica Towing, have found that other elements,which also are present in the instant case, constitute "hallmark" viola-tions. See, e.g., N.LR.B. v. Wilhow Corporation. d/b/a Town and CountrySupermarkets, 666 F.2d 1294, 1305 (10th Cir. 1981) (loss of employmentdue to union activity); J. J. Newberry Co., A Wholly Owned Subsidiary ofMcCrory Corporation v. N.L.R.B., 645 F.2d 148, 153 (2d Cir 1981) (im-proper grant of significant economic benefits).i4 Armcor Industries, supra at 1544 (quoting N.L.R.B. v. ExchangeParts Company, 375 U.S. 405, 409 (1964)).1i The election was conducted on May 14; three votes were cast for,and four against, the Union.16 We note that the Administrative Law Judge erred in finding thatChambers questioned each employee with regard to his vote in the elec-tion. We correct his error by noting that the record establishes clearlyonly that Chambers interrogated at least two employees. In response toan inquiry at the hearing as to whether he had questioned the employeesregarding their vote, Chambers responded, "I could have, all of themtold me they voted for me." Nevertheless, because the record documentsclearly only two such interrogations, we conclude that Chambers interro-gated at least two employees.17 See, e.g., Jensen's Motorcycle. supra at 1268; N.L.R.B. v. Wilhow Cor-poration, d/bla Town and Country Supermarkets, 666 F.2d 1294, 1305(10th Cir. 1981); Chromalloy Mining and Minerals Alaska Division, Chro-malloy American Corporation, 620 F.2d 1120, 1130 (5th Cir. 1980).Is In its brief, Respondent contends that the Board declined to issue abargaining order in a number of cases similar to this one, citing The MayDepartment Stores Company d/b/a The M. O'Neil Company, 211 NLRB150 (1974), affd. 514 F.2d 894 (D.C. Cir. 1975); Gold Circle Departmentfive of the laid-off card signers subsequently quitRespondent's employ voluntarily. We note, howev-er, that the validity of a bargaining order hinges onan evaluation of circumstances as of the time whenthe unfair labor practices were committed, notwhen the Board is deciding the case.'9Additional-ly, a bargaining order is designed as much toremedy a respondent's past election damage as todeter future misconduct.20Therefore, to deny abargaining order simply because of the passage oftime would reward employer recalcitrance, ratherthan deter an employer from engaging in futureunfair labor practices. In this case, the recordsimply reflects that, at the time of the hearing, thefive card signers who quit voluntarily had not beenreplaced and Respondent had an employee comple-ment of three drivers, the number employed afterthe layoff. Respondent's three drivers (who werenot identified individually in the record) ostensiblywere employed by Respondent during the inci-dences of interrogation, promises of benefits, andlayoffs. 2' Additionally, Respondent's conduct re-mains unremedied and at no time has it offered itsemployees assurances that such conduct would notrecur.22Furthermore, we note that "It]here is,Stores, a Division of Federated Department Stores. Inc., 207 NLRB 1005(1973); Schrementi Bros. Inc., 179 NL RB 853 (1969). Our review of thosecases convinces us that they are distinguishable factually from the instantproceeding. We find that the unfair labor practices in the instant case aremore serious than those in Gold Circle and Schrementi Bros., and that theunfair labor practices in The May Department Stores were committed byfirst-line supervisors who did not appear to have authority to carry outsuch severe threats. After a careful consideration of the record and briefsin the instant case, we are convinced that the facts of the instant casewarrant our issuance of a bargaining order and that those cases in whichthe Board has denied a bargaining order involve facts which dictated adifferent remedy. We note once again that the issue of whether a bargain-ing order is necessitated to remedy the unfair labor practices committedhinges on the facts of each individual case.19 See Highland Plastics, Inc., 256 NLRB 146, 147 (1981).20 Gissel. supra at 612.2i In these circumstances, we respectfully continue to disagree withthose courts of appeals which dictate that change in employee comple-ment is a factor to be considered in determining the propriety of issuing abargaining order. See Justak Brothers and Company. Inc., 253 NLRB1054, 1086, enfd. 664 F 2d 1074 (7th Cir. 1981), and cases cited therein.We also note that the Court of Appeals for the Second Circuit seems toindicate that employee turnover is of little significance in cases in whichthe respondent's unfair labor practices constitute "hallmark" violations(eg., threats of plant closure), as in the instant case. See Jamaica Towing,supra See also fn. 13, supra.We therefore reject Respondent's contentions that a turnover in its em-ployee complement renders a bargaining order inappropriate. Nothing inRespondent's presentation of evidence indicates that its alleged employeeturnover since the election has vitiated the effect of its unfair labor prac-tices.22 Respondent appears to argue that the issuance of a bargaining orderhere is antithetical to the Board's own standards. It argues, quoting Ja-maica Towing, supra, that the Board has indicated that a key purpose inissuing a bargaining order is "to protect employee sentiment reached atthe time of card signing by a majority of unit employees ...." Re-spondent argues that there is no "employee sentiment" to protect heresince all those who signed cards subsequently quit. Respondent therebyassumes that only those who signed cards supported the Union. In lightof the various unfair labor practices visited on this small employee com-Continued452 MARTIN CITY READY MIXafter all, nothing permanent in a bargaining order,and if, after the effects of the employer's acts haveworn off, the employees clearly desire to disavowthe union, they can do so by filing a representationpetition."23In concluding that a bargaining order is appro-priate here, we have followed the Supreme Court'sadmonition to consider "the extensiveness of [Re-spondent's] unfair labor practices in terms of theirpast effect on election conditions and the likelihoodof their recurrence in the future."24The unfairlabor practices' effects are detailed above. It hasbeen the Board's experience that unfair labor prac-tices of the type noted above are likely to leave asignificant and persistent imprint on employees.Such an imprint was made in the instant case be-cause of the swiftness of the layoff, the timing atcritical points of all the unfair labor practices, andthe number of employees affected directly. Al-though the likelihood of recurrence of the unfairlabor practices is difficult to ascertain, given theswiftness and the thoroughness with which Re-spondent responded to its receipt of the Union's pe-tition for election, and the timing of its variousother actions, the likelihood of Respondent's re-suming its illegal conduct clearly is present.25For all of the above reasons and in light of theanalysis mandated by the Supreme Court in Gissel,we find that the possibility of erasing the effects ofRespondent's unfair labor practices and of conduct-ing a fair rerun election by the use of traditionalremedies is slight, and the employees' representa-tional sentiment, once expressed through authoriza-tion cards would, on balance, be protected betterby our issuance of a bargaining order than by tradi-tional remedies. Accordingly, we hereby adopt theAdministrative Law Judge's recommended Order,as modified herein,26requiring Respondent to bar-gain with the Union as the duly designated repre-sentative of a majority of its employees in a unitappropriate for purposes of collective bargaining,effective March 30, the date that Respondent em-barked on its unlawful course of conduct.27plement once Respondent discovered its employees' union activities, it isimpossible to acribe a clear motive to those who did not sign cards, andwe reject Respondent's implication to the contrary.as Gissel, supra at 61324 Id. at 614.2a Chandler Motors. Inc., 236 NLRB 1565, 1567 (1978).26 The Administrative Law Judge found, and we agree, that Respond-ent laid off Billy Joe Dodd, Steve Koenig, Gary Miller, Richard Parrett,and Michael Thompson, unlawfully. In accordance with our decision inSterling Sugars. Inc., 261 NLRB 472 (1982), we shall order the expunctionof any reference to the layoffs from Respondent's files.27 In accordance with his concurring opinion in Beasley Energy. Inc.,d/bla Peaker Run Coal Company, Ohio Division #1, 228 NLRB 93, 97(1977), in the absence of a demand for bargaining, Member Fanningwould order only a prospective bargaining order as a remedy for Re-spondent's unfair labor practices.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that Respondent,Martin City Ready Mix, Kansas City, Missouri, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph l(c) and re-letter the subsequent paragraphs accordingly:"(c) Threatening to close the plant if the Unionbecomes the collective-bargaining representative ofits employees."2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Expunge from its files any reference to thelayoffs of Billy Joe Dodd, Steve Koenig, GaryMiller, Richard Parrett, and Michael Thompsonand notify them in writing that this has been doneand that evidence of these unlawful layoffs will notbe used as a basis for future personnel actionsagainst them."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election con-ducted on May 14, 1981, in Case 17-RC-9222 be,and it hereby is, set aside, and the petition in thatcase be, and it hereby is, dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT lay off or otherwise discrimi-nate against our employees because of their in-terest in or activity on behalf of Building Ma-terials, Excavating Heavy Haulers, Drivers,Warehousemen and Helpers, Local No. 541 af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT promise employees benefits,including a wage increase, in order to discour-age their interest in or activity on behalf of theabove-named or any other labor organization.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten to close our plant ifthe Union becomes the collective-bargainingrepresentative of our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WIL.L make whole Billy Joe Dodd,Steve Koenig, Gary Miller, Richard Parrett,and Michael Thompson for any losses theymay have suffered as a result of the discrimi-nation against them, with interest.WE WILL expunge from our files any refer-ence to the layoffs of Billy Joe Dodd, SteveKoenig, Gary Miller, Richard Parrett, and Mi-chael Thompson and notify them in writingthat this has been done and that evidence ofthese unlawful layoffs will not be used as abasis for future personnel actions against them.WE WILL recognize and, upon request, bar-gain with the Union as the exclusive collec-tive-bargaining representative of a majority ofour employees in an appropriate bargainingunit and WE WILL embody any agreementreached in a written signed contract. The ap-propriate unit is:All full-time and regular part-time driversand mechanics employed by Martin CityReady Mix at its facility located at 13716 S.Oak, Kansas City, Missouri, but excludingall office clerical employees, guards and su-pervisors as defined in the Act.MARTIN CITY READY MIXDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: On March24, 1981,' five of the Respondent's eight bargaining unitemployees2signed authorization cards designating Build-ing Materials, Excavating, Heavy Haulers, Drivers,Warehousemen and Helpers, Local No. 541 affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (hereinthe Union), as their bargaining agent. The petition forelection in Case 17-RC-9222 was filed on March 25, andreceived by the Respondent on March 27. On March 30,the five card signers were laid off. Three were recalledon April 9 and the other two on April 14. Pursuant to aStipulation for Certification Upon Consent Election, anAll dates are in 1981 unless otherwise indicated.2 It is alleged, the parties agree, and I find that the appropriate bar-gaining unit is:All full-time and regular part-time drivers and mechanics employedby Martin City Ready Mix at its facility located at 13716 Oak,Kansas City, Missouri, but excluding all office clerical employees,professional employees, guards and supervisors as defined in the Act.election was held among the bargaining unit employeeson May 14. Three votes were cast for and four againstthe Union. There were no challenged ballots.At issue is the General Counsel's amended complaintwhich alleges that the layoff of the five bargaining unitemployees was violative of Section 8(a)(3) of the Nation-al Labor Relations Act, as amended, 29 U.S.C. § 151, etseq. In addition, certain acts engaged in by the Respond-ent's plant manager on April 9 are alleged to have beenviolative of Section 8(a)(1) of the Act.Consolidated with the complaint are the Union's 14objections to conduct affecting the results of the election,the principal of which track the substantive allegations ofthe amended complaint.Though admitting the layoffs the Respondent contendsthat they were caused solely by economic considerations,and generally denies that it engaged in any activity viola-tive of the Act or in any acts which would merit settingaside the election.This matter was heard before me on December I fol-lowing which all the counsel submitted briefs. Upon therecord as a whole, including my observation of the wit-nesses, I hereby make the following:FINDINGS OF FACT AND CONCI USIONS OF LAW1. JURISDICTIONThe Respondent (herein sometimes Martin City) is aKansas corporation engaged in the production, retail,and nonretail sale of ready mix concrete, primarily forresidential construction. For its Kansas City, Missouri,facility the Respondent annually purchases goods andservices valued in excess of $50,000 directly from sourceslocated outside the State of Missouri and, in the courseand conduct of its business in Missouri, annually sellsgoods and services valued in excess of $50,000 to cus-tomers located outside the State of Missouri. The Re-spondent's gross volume of business at that facility ex-ceeds $500,000. The Respondent admits, and I find, thatit is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.11. 'rTHE LABOR ORGANIZATION INVOLVEDThe Union is admitted to be, and I find it is, a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR I.ABOR PRACTICESA. The FactsWilliam G. Chambers and his wife Shirley are the soleowners of Martin City. In addition, they are the soleowners of Mo-Kan Ready Mix and Santa Fe Ready Mix,both of which are located in Kansas, about 10 to 15miles from Martin City.The drivers employed at both Mo-Kan and Santa Feare represented by the Union; and Chambers, as to theemployees of those facilities, has collective-bargainingagreements with the Union. At the time material here,the wage rate for the Mo-Kan and Santa Fe drivers wasabout $12.90 an hour. The wage rate at Martin City (the454 MARTIN CITY READY MIXonly nonunion ready mix plant in the general geographi-cal area) was from $6.50 per hour to S7.50 per hour.On March 24 five of the Respondent's eight bargainingunit employees met with Gayle Starling, a business rep-resentative for the Union, and signed authorization cardsdesignating the Union as their bargaining agent. The nextday Starling filed a petition for representation with theBoard, a copy of which was mailed to the Respondenton March 26, and received, according to Chambers' tes-timony (as well as the return receipt), by his wife onFriday, March 27. Chambers testified that, as he returnedhome late Friday night, he did not learn about the peti-tion having been filed until the next day.The day-to-day decisions involving the operation ofMartin City, including hiring, firing, and directing thework force, is the responsibility of Thomas McCullough.Although Chambers and McCullough are in frequenttelephone contact, and apparently can reach each otherat any time by telephone or radio, Chambers does notactually visit the physical facility more than two or threetimes a week.Thus McCullough testified that it was he who, duringthe weekend of March 28, made the decision to lay offemployees due to "lack of work." And he testified thathe did not consult Chambers. On Monday morning(March 30) after the drivers had assembled at or about7:30, McCullough told two drivers and the mechanic(who happened to have been the three employees whodid not sign authorization cards) to get their trucks, thatthe others were being laid off. Those who were laid offtestified that at this time McCullough said something tothe effect, "it looked like we got ourselves a vacation."McCullough denied making such a statement.Chambers testified that he was not aware that McCul-lough had laid off anyone until two of them (Billy JoeDodd and Gary Miller) called, asked to meet with him,and told him that they needed work and wanted to bereinstated. According to Chambers, this meeting withDodd and Miller took place as Chambers was en routeto see his attorney about the representation petition, sev-eral days after March 30. Chambers further testified thathis attorney advised him that those laid off should be re-instated. Thus, Chambers contacted McCullough andtold McCullough to take the employees back.On April 9 Dodd, Miller, and Richard Parrett wererecalled to work and on April 14 Steve Koenig and Mi-chael Thompson were recalled.B. Analysis and Concluding Findings1. The layoffsThe principal issue in this matter is whether the Re-spondent was motivated by the employees' union activitywhen determining to lay them off on March 30 orwhether, as claimed by the Respondent, the layoff wascaused solely by economic considerations; e.g., the lackof work.I conclude that the facts immediately preceding thelayoff establish, prima facie at least, that it was caused bythe employees' union activity. There had been no warn-ing that layoff was imminent. Indeed, Koenig had beenhired only the month before and at that time was advisedby McCullough that he could expect 30 or 40 hours aweek.This was a small plant where everyone who hadsigned an authorization card was selected for layoff. Al-though McCullough testified without contradiction thatthe three he kept were "senior" the credible evidence isthat one of them was a mechanic who rarely drove. Andthe layoff took place the very next working day after theRespondent received the Union's petition for representa-tion.It may be, as contended by the Respondent, the se-quence of events was a mere coincidence. However,such is sufficiently improbable that I can, and do, inferthere was a causal connection between the union activityand the layoff. Thus, the burden shifts to the Respondentto establish that the layoff would have occurred when itdid even absent the employees' union activity. WrightLine, a Division of Wright Line, Inc., 251 NLRB 1083(1980). The Respondent did not meet its burden.First, I cannot credit Chambers' assertion that he didnot know of the layoff until several days after it had oc-curred. For the owner of the Company not to be in-formed when more than 60 percent of his employeeswere laid off is so at variance with the norm of businessbehavior as to be incredible. Although McCullough mayhave the power to hire and fire employees and direct thework force, I do not believe that he would tell five ofeight employees that they were laid off indefinitely with-out at least consulting the owner. The testimony ofChambers and McCullough that McCullough made thedecision on his own and that Chambers did not knowabout it is simply not believable. I therefore discreditthem both.But even if McCullough did make the decision, by hisown admission he did so after he learned that the peti-tion had been filed (and earlier he had heard employeestalk about unionizing).Further, McCullough's testimony concerning the eco-nomic basis for the layoff is so vague, and so unsupport-ed by any documentary evidence, that it does not reachthe minimum standard of believability. McCullough testi-fied, for instance, that business had been slack since theplant reopened on January 22. Yet he did hire Koenig inearly March. He was unable to explain why he did this ifin fact he did not have enough work for all of the em-ployees at that time. In fact, McCullough testified, busi-ness in March had picked up over February. Further, ifbusiness was sufficiently poor so that the Respondentcould reasonably only use three rather than seven driv-ers, presumably there exists within the Respondent's con-trol some documentary evidence of this-some recordscomparing the 1981 volume of business to that of previ-ous years. None was presented. McCullough's testimonythat the layoff was caused by "the general decline inbusiness" is not persuasive.McCullough also testified that he decided to lay offthe drivers on Monday morning when "I didn't have anorder laying on my desk for that day." However, he didnot deny the testimony of the drivers that from 60 to 75percent of all orders are called in the day they are deliv-ered. Thus, no advance orders would not necessarily455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmean there would be insufficient business for all the driv-ers.Finally, it is noted that laying off the drivers as a puni-tive measure would not have particularly hurt Chambers'overall business. With little difficulty Martin City orderscould be delivered by employees of Mo-Kan or SantaFe. Indeed, Dodd testified without contradiction thatduring the time of his layoff he saw Mo-Kan and SantaFe trucks at construction sites which had been servicedby Martin City. Even Chambers admitted it wascommon for his three companies to interchange work.In short, McCullough's conclusionary testimony thatthere was a lack of work from and after March 30 whichnecessitated the layoffs is insufficient, particularly sinceMcCullough was not a particularly credible witness. Itherefore conclude that the Respondent did not sustainits burden of proving that even absent the employees'union activity the five individuals named in the com-plaint would have been laid off on March 30, 1981.Thus, I conclude that the Respondent was motivated bythe employees' union activity and that by laying them offon March 30 it violated Section 8(a)(3) of the Act.2. The 8(a)(1) activityOn April 9 the day Parrett, Dodd, and Miller returnedto work, Parrett was alone in the drivers' room betweenII a.m. and noon. McCullough asked him to come up-stairs (to McCullough's office where McCullough alsooperates the batch control) and they had a discussion.According to Parrett's generally credible testimony,McCullough asked about "this mess that we was in" andhow they were going to go about getting rid of "thismess." McCullough also stated that Chambers had of-fered them a pay raise to $9 an hour "if we could get ridof this mess." And McCullough mentioned that Cham-bers had beef in the Stalwell lockers and if any of theemployees were hurting for money or food that theycould go to the locker and get some. It is alleged thatMcCullough promised benefits, including a wage in-crease, in order to discourage employees from supportingthe Union.McCullough denied that he used the word "mess." Inany event, the Respondent contends that "mess" couldvery easily have referred to the layoff rather than theunion activity. First, I generally discredit McCullough'sversion of the events herein, supra. Second the "mess"must necessarily have been the employees' union activityand not the layoff. The layoff was over.That McCullough initiated the conversation for thepurpose of discouraging employees' union activity isclear. There is no other reason apparent that McCul-lough would have started such conversation.Further, the reference to Chambers having promisedemployees a wage increase to $9 per hour was, to anextent, corroborated even by Chambers when he testifiedthat he had promised employees a wage increase "if busi-ness got better." Thus, I believe that McCullough did infact remind Parrett of the promised wage increase andthat such was a promise of a benefit in violation of Sec-tion 8(a)(1).Undeniably, Chambers had beef in a nearby lockerwhich he offered to employees during the period follow-ing the filing of the petition and prior to the election.Chambers tends to discount this by suggesting that themeat was getting old, he was not using it, and knowingthat employees were hard pressed, he made it availableto them. Such was clearly the offer of a benefit at a timewhen there was a pending campaign to determine unionrepresentation.I therefore conclude, as alleged in the amended com-plaint, that the Respondent, acting through McCullough,made promises of benefits to employees in violation ofSection 8(a)(1) of the Act.IV. THE OBJECTIONSIn addition to the layoffs and the statements McCul-lough on April 9 the Union alleged that a number ofother acts engaged in by McCullough and Chambershave unlawfully affected the results of the election.I conclude that it is unnecessary to rule on each objec-tion. The discriminatory layoffs and the unlawful prom-ise of benefits were clearly sufficient to render a freechoice among employees unlikely. The election shouldbe set aside.V. THE EFFECT OF THE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's business, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commercewithin the meaning of Section 2(6) and (7) of the Act.VL. THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent will be ordered to make whole BillyJoe Dodd, Steve Koenig, Gary Miller, Richard Parrett,and Michael Thompson for any loss of wages and otherrights and benefits they may have suffered as a result ofthe discrimination against them in accordance with theformula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest as provided for in Flor-ida Steel Corporation, 231 NLRB 651 (1977).3Further, I conclude that the Respondent's unfair laborpractices are of sufficient severity so that the traditionalremedy is not adequate, and I shall recommend that theRespondent be ordered to recognize and bargain withthe Union as the exclusive representative of the employ-ees in the unit defined in footnote 2, above. Although theRespondent's unfair labor practices are not as extensiveas sometimes occurs in situations such as this, it is notedthat the Respondent acted very quickly in terminating allthe employees involved in the union activity. No act ofreprisal is stronger than that which denies an individualhis job. Telling the five card signers they had gottenthemselves a "vacation" leaves no room for doubt that3 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).456 MARTIN CITY READY MIXthe Respondent was retaliating against them becausethey had chosen to engage in union activity.And, upon the employees' return to work, McCul-lough singled out one to promise benefits while askinghow they could resolve the "mess." These acts clearlyundermined the Union's majority status (only three ofthe five card signers voted for the Union) and certainlyimpeded the holding of a fair election. Whether viewedas "outrageous" unfair labor practices, or something"less pervasive," a bargaining order is the appropriateremedy here. ,.L.R.B. v. Gisscl Packing Co., Inc., 395U.S. 575 (1969).Finally, on the day of the election, after the resultswere in, Chambers purchased beer and liquor for the em-ployees and they had a party to celebrate Chamber's vic-tory over the Union. During the course of this partyChambers asked each employee how he had voted in theelection. Postelection acts of this type show a continuinghostility and suggest that misconduct prior to a rerunelection is present.Along with the Respondent's preelection activity suchacts indicate that a fair rerun election is slight and that,on balance, reliance on authorization cards as a test ofemployee sentiment is better placed than traditionalmethod. Viracon, Inc., 256 NLRB 245 (1981). Thus, theelection will be set aside and a bargaining order willissue effective on March 30, 1981, the day the Respond-ent embarked on its unlawful course of conduct. BeasleyEnergy, Inc., d/b/a Peaker Run Coal Company. Ohio Divi-sion #1, 228 NLRB 93 (1977).The Respondent contends that a bargaining ordershould not issue here because all of the card signers havesince quit their jobs. That a bargaining order is inappro-priate without a showing that the union has maintainedits majority status has long been rejected by the SupremeCourt. See N.L.R.B. v. Gissel Packing Co., Inc., supra.The bargaining order here is to remedy the Respond-ent's unfair labor practices and is entered because a fairelection in the future is improbable. Turnover amongemployees is thus not material.The order is not designed so much to benefit specificemployees, as to benefit bargaining unit employees ingeneral. And there is little risk of harm to new employ-ees. If the Union does not adequately represent them, itcan be ousted as their bargaining representative.Upon the foregoing findings of fact and conclusions oflaw, the entire record of this matter, and pursuant toprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4The Respondent, Martin City Ready Mix, KansasCity, Missouri, its officers, agents, successors, and as-signs, shall:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Laying off or otherwise discriminating against em-ployees because of their interest in or activity on behalfof the Union or any other labor organization.(h) Promising employees benefits, including a wage in-crease, in order to discourage their interest in or activityon behalf of the Union.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.52. Take the following affirmative action:(a) Make whole Billy Joe Dodd, Steve Koenig, GaryMiller, Richard Parrett, and Michael Thompson for anyloss of wages or other rights or benefits they may havesuffered as a result of the discrimination against them inaccordance with the formula set forth in the remedy sec-tion above.(b) Recognize and, upon request, bargain with Build-ing Materials. Excavating, Heavy Haulers, Drivers,Warehousemen. and Helpers, Local No. 541 affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, as theduly designated collective-bargaining representative of amajority of the Respondent's employees in the appropri-ate bargaining unit and, if an agreement is reached,embody such agreement in a written signed contract.The appropriate unit is:All full-time and regular part-time drivers and me-chanics employed by Martin City Ready Mix at itsfacility located at 13716 Oak, Kansas City, Missouri,but excluding all office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze and determine the amountof backpay due under the terms of this Order.(d) Post at its Kansas City, Missouri, facility copies ofthe attached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.s The Respondent's unfair labor practices in this matter indicate a pro-pensity to engage in violations of the Act and accordingly broad injunc-tive relief is appropriate. See Hwckmott Foods. Inc., 242 NLRB 1357(1979)a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L abor Relations Board"457 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election conductedon May 14, 1981,, be set aside, the petition in Case 17-RC-9222 be dismissed, and all prior proceedings thereun-der vacated.458